                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:17-CR-3125

vs.
                                                            ORDER
MARCUS KIM REMUS, and SHAWN
THOMAS BROOKS,

                   Defendants.


      This matter is before the Court on defendant Shawn Thomas Brooks'
Motion to Suppress his statement to law enforcement after invocation of his
right to terminate questioning (filing 43), his Motion to Suppress historical cell
site location data (filing 68), and the United States Magistrate Judge's
Findings and Recommendation (filing 82), recommending that the defendant's
motions to suppress be denied. The parties were given 14 days from the filing
of the Findings and Recommendation to file any objections to the Magistrate
Judge's decision. The Findings and Recommendation were filed on September
27, 2018, and no objection has been filed.
      Title 28 U.S.C. § 636(b)(1) provides for de novo review only when a party
objected to the Magistrate Judge's findings or recommendations. Peretz v.
United States, 501 U.S. 923 (1991). Failure to object to a finding of fact in a
Magistrate Judge's recommendation may be construed as a waiver of the right
to object from the district court's order adopting the recommendation of the
finding of fact. NECrimR 59.2(e). The Magistrate Judge's order advised the
parties that failure to object to the findings and recommendation may be held
to be a waiver of the right to appeal the Court's adoption of the
recommendation. See filing 82. And the failure to file an objection eliminates
not only the need for de novo review, but any review by the Court. Thomas v.
Arn, 474 U.S. 140 (1985); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609 (8th
Cir. 2009); see also United States v. Meyer, 439 F.3d 855, 858-59 (8th Cir. 2006).
Accordingly, the Court will adopt the Findings and Recommendation, and any
objection is deemed waived.


      IT IS ORDERED:


      1.    The Magistrate Judge's Findings and Recommendation
            (filing 82) are adopted.


      2.    Defendant Shawn Thomas Brooks' Motions to Suppress
            (filing 43 & filing 68) are denied.


      Dated this 15th day of October, 2018.


                                            BY THE COURT:



                                            John M. Gerrard
                                            United States District Judge




                                        2
